DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

2.	Claims 1-13 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:

The publication “New facilitated transport membranes for the separation of carbon dioxide from hydrogen and methane” (hereinafter “the Quinn et al. publication”) discloses a method for operating a combustion system comprising removing carbon dioxide from a treatment target gas containing a mixture gas containing methane as a main component and containing carbon dioxide to obtain methane gas of an improved purity in which at least a content of carbon dioxide has been reduced, and combusting the methane gas, wherein removing the carbon dioxide includes supplying the treatment target gas to a combination of a first treatment chamber (the retentate side) and a second treatment chamber (the permeate side) separated from each other by a separation membrane therebetween, the separation membrane selectively allowing the carbon dioxide in the treatment target gas supplied to the first treatment chamber to pass therethrough to the second treatment chamber to obtain a first separation gas having a higher methane purity than the treatment target gas in the first treatment chamber and a second separation gas containing the carbon dioxide from the treatment target gas in the second treatment chamber, wherein the separation membrane is a facilitated transport membrane to which a carrier that 0C (see Table 3) and a relative humidity of 7-19% (based on a temperature of 50 0C and dew points of 5-20 0C, see Table 2) at the abstract and Sections 2.2 to 3.1 at page 140, second column to page 144, first column.
	The Quinn et al. publication does not expressly disclose the system being a combustion system comprising a combustion portion that combusts the methane gas, or the treatment target gas having the recited relative humidity or temperature.
	JP ‘766 discloses a combustion system comprising a combustion portion (facility 230) that combusts a mixture gas (biogas) comprising methane gas at the English language abstract, Fig. 1 and paragraphs [0018]-[0026] of the English language machine translation.
	It would have been obvious to one of ordinary skill in the art to incorporate the combustion portion of JP ‘766 into the method of the Quinn et al. publication to allow the system to produce electricity, as suggested by JP ‘766 at paragraph [0026] of the English language machine translation.
It would have also been obvious to one of ordinary skill in the art to increase the relative humidity of the treatment target gas to ensure that facilitated transport membrane does not dry out. This is especially true since the Quinn et al. publication teaches some humidification of the feed being necessary at page 142, second column, first full paragraph.
However, the Quinn et al. publication does not teach the recited temperature for the treatment target gas and in fact teaches away from such temperatures. In particular, the reference teaches carbon dioxide/methane selectivity decreasing with increasing temperature along with carbon dioxide permeability leveling off or even decreasing above 40 to 70 0C. See Table 3. As such there would be no motivation for one of ordinary skill in the art to increase the temperature of the Quinn et al. publication absent hindsight reliance on the instant disclosure.
0C.
Claims 2-13 are likewise allowable due to their dependence from claim 1.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
October 15, 2021